      Case 1:21-cv-00533-CM Document 62 Filed 03/26/21 Page 1 of 1



        LAW OFFICES OF ROBERT S. SMITH
          7 TIMES SQUARE, NEW YORK, NY 10036-6516 TEL. 212-833-1125

                                                                 HON. ROBERT S. SMITH (RET.)
                                                                       robert.smith@rssmithlaw.com
                                                                                      212.833.1125




                                                                               March 26, 2021

VIA ELECTRONIC FILING

Hon. Colleen McMahon
Chief Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

               Re:     People of the State of New York v.
                       City of New York, et al.; and related actions
                       SDNY Nos. 20 – cv – 8924 (CM) (consolidated actions)

Dear Judge McMahon:

       We are counsel to proposed intervenor, the Police Benevolent Association of The
City Of New York, Inc., on whose behalf we have caused a reply brief to be filed today.

       Because we are submitting a single brief in reply to both the Plaintiffs’ Consolidated
Memorandum Of Law In Opposition To Motions To Intervene and Defendants’
Memorandum Of Law In Opposition To Motions To Intervene (both dated March 9, 2021),
we have submitted a reply of 16 pages (including two pages for Conclusion and signature
blocks).

                                             Respectfully,




                                             Robert S. Smith



cc:   All counsel, via electronic filing



LAW OFFICES OF ROBERT S. SMITH
